COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00130-CV


Illinois Union Insurance Company           §    From the 48th District Court

v.                                         §    of Tarrant County (048-252770-11)

Sabre Holdings Corporation, Site           §    June 25, 2015
59.com LLC, Travelocity.com LP,
Travelocity.com LLC and Sabre Inc.         §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Illinois Union Insurance Company shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston